Opinion by
Roger S. Greene, Chief Justice.
This is a case where the appellee sued out an injunction to-prevent appellant, who was then City Marshal of the city of Walla Walla, from entering upon certain land to remove improvements which were obstructions upon what the city claimed was a street'.
Pai’ties agreed, and the transcript shows, that in January, 1871, the land in question was a part of a large tract belonging to one A. B. Roberts, who in that month filed arid had recorded in the office of the Auditor of Walla Walla County, under the statutes of the Territory relative to plats and additions, a duly executed and acknowledged plat of the tract. By this plat, the tract was laid off into various parcels, some of which were subdivided with regularity and uniformity into lots and blocks bounded by streets or other lots, and some of which were strips or blocks, differing very much from one another in size and shape, and laid off without much, if any, obvious method.
The land in controversy is a part of a long strip eighty feet wide, abutting at one end upon a street at right angles called Park Street, and at the other end upon the end of a street in direct line with it, and also eighty feet wide, called Roberts Street; and upon another street at right angles, called Dr. New-ell Street. Prom Dr. Newell Street to Park, the strip runs along the front of a long block of lots, the ingress and egressto> *253which would naturally be through it, were it a street. On one side of the strip, at a distance of about half its length and parrallel to it, separated from it by two blocks of lots, and another narrower strip, runs a street called Ebbie Street; and on the •other side, and also parallel, at about the same distance, and with an assortment of various sized lots and parcels intervening, runs another street- named Catharine. Thus this strip is one running through the midst of a large square block, around which, as platted, runs a continuous line of demarcation, and which is bounded by Dr. Newell, Ebbie, Park and Catharine Streets. It does not, according to the lines of the plat, open out into any street or other public place.
All the lands embraced in the entire plat have been, since 1871, within the city limits of Walla Walla.
The only question put before us by- the record is, whether "this plot shows an intention by Roberts to dedicate the strip above described to public use as a street.
We do not think that such an intent is indicated by the plat. Upon it all streets are plainly marked as streets, and all other subdivisions are designated by letters and numbers. This strip is a lettered subdivision denominated “ C.”
While it is true that it might well serve as a convenient street Tor access to the lots abutting upon it, and while the lots, if it be not a street, are indeed without any way of approach, yet there are many other lots in this plat that are condemned to like isolation, with no convenient strip that might serve for a street near them.
It is rather a strange plat that Mr. Roberts has made, but the author of it had a right to indulge his freedom by platting his own property after a fashion to suit himself.
As our views accord with those upon which the judgment of the Court below is justly based, that judgment will be affirmed.
We concur: John P. Hoyt, Associate Justice.
George Turner, Associate Justice.